                        Case 3:20-cv-01877-YY                       Document 2              Filed 10/30/20         Page 1 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)




                                        UNITED STATES DISTRICT COURflllEDJ)C(T>2'012:22USiiC·ORP
                                                                             for the

                                                                          District of

                                                                                 Division



                                                                                        Case No.
                                                                                 )                       (to be filled in by the Clerk 's Office)
                                                                                 )
                                                                                 )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.             )
If the names of all the plaintiffs cannot fit in the space above,                )      Jury Trial : (check one)     D    Yes      0No
please write "see attached " in the space and attach an additional               )
page with the full list of names. )                                              )
                                  -v-                                            )
                                                                                 )
                                                                                 )
                                                                                 )


C1'nd} B:u I~ Wdinr-n C•~~  MuJ+ j
                      o{P,~ Steik ott
                             6efendant(s)15o
(Write the full name of each def endant who is being sued. If the Qre8101
names of all the def endants cannot fit in the space above, please AJ._u_       [i:s"
write "see attached " in the space and attach an additional page W / it,
with the full list of names. Do not include addresses here.)          p Js,e._ hi
                                                                          /l~ l"S'

                                                                       Ot-n'c i
                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                           NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files . Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor' s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed , it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                    Page I of 6
                         Case 3:20-cv-01877-YY                      Document 2            Filed 10/30/20     Page 2 of 6


Pro Se 15 (Rev. 12/16) Complaint for Viol ation of Civil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           Address
                                                                         515    N w Bal h wwn
                                                                         Be a vev City
                                                                                  ±on      oState
                                                                                              .R
                                                                                                                             Ziv Code
                           County
                           Telephone Number
                           E-Mail Address                                 co r-k i V). She ii 0. eo u.+ look. lOYVI
          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name
                           Job or Title (if known)                        Adu 1+ Foster H0 me Cech'·Ger
                           Address

                                                                         t\,-lls.horoCity                  Oi<.,
                                                                                                           State
                                                                                                                         97Ziv114
                                                                                                                               Code
                           County
                           Telephone Number
                           E-Mail Address         (if known)
                                                                           W_gJt     11
                                                                                          ~    -   3150

                                                                          IE Individual capacity     !XI Official capacity

                     Defendant No. 2
                           Name
                           Job or Title     (if known)

                           Address
                                                                                                                             9 7/at/
                                                                                                           State             Ziv Code
                           County
                           Telephone Number
                           E-Mail Address         (if kn own)

                                                                          ~ Individual capacity      [St:Official capacity

          \
                                                                                                                                        Page 2 of 6
                         Case 3:20-cv-01877-YY                       Document 2             Filed 10/30/20     Page 3 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Ci vil Rights (Non-Pri soner)


                      Defendant No. 3
                            Name                                           DD Li·c-e,11~fn~ o t6'cc of ~vel~p111eM°ktl [) rs~·lc~
                            Job or Title (if known)                        b ~ s -0 c~o n De part-m&it o£ f-1 uYMn ~er vI ce_s
                            Address                                         .5oo .s,,rnmer St NE
                                                                                   Salem
                                                                                      City
                                                                                                             og
                                                                                                             State
                            County                                         Ha r-ion
                            Telephone Number                                      503 - 91-f-5vb00
                            E-Mail Address (if known )

                                                                           Q{Individual capacity        ~Official capacity


                      Defendant No. 4
                            Name
                            Job or Title (if known)
                            Address

                                                                                         City                State              Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if known )

                                                                           D      Individual capacity   D   Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 ( 1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.          Are you bringing suit against (check all that apply):

                      D     Federal officials (a Bivens claim)

                      Jgf   State or local officials (a§ 1983 claim)

          B.          Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.          Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?


                                                                                                                                           Page 3 of 6
                        Case 3:20-cv-01877-YY                      Document 2   Filed 10/30/20   Page 4 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law . If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?




                      0 re:BOVJ
         B.          What date and approximate time did the events giving rise to your claim(s) occur?




                                                                                                                        Page4 of 6
                        Case 3:20-cv-01877-YY                      Document 2   Filed 10/30/20   Page 5 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                        Page 5 of 6
'     .                     Case 3:20-cv-01877-YY                       Document 2         Filed 10/30/20     Page 6 of 6


    Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




    VI.      Certification and Closing

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
             and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
             nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specificall y so identified, wi ll likel y have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
             requirements of Rule 11 .



             A.          For Parties Without an Attorney

                         I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                         served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                         in the di smissal of my case.


                         Date of signing:


                         Signature of Plaintiff
                         Printed Name of Plaintiff

             B.          For Attorneys

                         Date of signing:


                         Signature of Attorney
                         Printed Name of Attorney
                         Bar Number
                         Name of Law Firm
                         Address

                                                                                    City                    State       Zip Code
                         Telephone Number
                         E-mail Address




                                                                                                                                   Page 6 of 6
